DETAILED ACTION
Response to Arguments
Rejections under 35 USC § 112 are withdrawn in light of amendment.
Applicant’s arguments on page 7-8 have been considered but are moot in light of new grounds of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 14 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Kovalev (“Deep Learning in Big Image Data: Histology image classification for breast cancer diagnosis”, cited from IDS)

Regarding claim 1, Kovalev teaches a computer-implemented method of training a machine- learning algorithm to perform histological image analysis, comprising: 
obtaining, by the computer, a plurality of histological images of  and a measure of outcome for each of the images( Tab. 1; Fig. 5) ; 
Image Training Sets. A total of 0.6 million of image tiles, i.e. square-shaped image patches were sampled); and 
training a machine-learning algorithm (Page 3, use of Deep Learning approach)to generate an outcome score for an image tile( Page 6, a probability map which represents the probability of belonging of each particular image locality ) using as training inputs all plurality  of  the tiles of the histological images(Page 4-5  Slide Image Segmentation by Classification of Patches. The classification algorithm employs neural network trained at the previous stage for categorization of every underlying 256x256 image patch at each sliding window position )and the measure of outcome for the respective image (Page 6, probability scores of possible lesion regions presented on a high-resolution histology image.) from which each tile is divided.

Regarding claim 2, Kovalev teaches a computer-implemented method of training according to claim 1 wherein the machine-learning algorithm is a neural network (Page 4-5, neural network).

Regarding claim 3, Kovalev teaches a computer-implemented method of training according to claim 2 wherein the neural network is a convolutional neural network (Page 4-5, neural network).

Regarding claim 4, Kovalev teaches a computer-implemented method of training according to claim 1 wherein each of the plurality of histological images is divided into at least 200 tiles (page 1, Tab. 1 150000 tiles).

Regarding claim 5, Kovalev teaches a computer-implemented method of training according to claim 1 further comprising 

Regarding claims 6, Kovalev teaches a computer-implemented method of training according to claim 5, further comprising the step of aligning the plurality of histological images acquired using at least two different pieces of image scanning equipment (page 2, images produced by two different optical microscope scanners).

Regarding claim 7, Kovalev teaches a computer-implemented method of training according to claim 1 any preceding claim in which each histological image is a colour image consisting of one, two or three colour channels (Page 1, color RGB images).

Regarding claim 9 Kovalev teaches a computer-implemented analysis method for histopathological image analysis, the method comprising: 
obtaining, by the computer, a test histological image that has been stained with a the marker  ( Pg. 1,  Original hematoxylin and eosin stained whole-slide images produced by two different optical microscope scanners); 
dividing the test histological image into a plurality of tiles (Page 1. A total of 0.6 million of square-shaped “image tiles” of 256х256 pixels in size …  were sub-sampled from original images); 
evaluating the plurality of tiles using the trained machine-learning algorithm to deliver a plurality of scores  corresponding to the plurality of tiles ( Page 6, a probability map which represents the probability of belonging of each particular image locality ), wherein the machine learning algorithm was trained by: 

dividing each of the plurality of training histological images into a plurality of image tiles( page 4, Image Training Sets. A total of 0.6 million of image tiles, i.e. square-shaped image patches were sampled); and 
training a machine-learning algorithm (Page 3, use of Deep Learning approach)to generate an outcome score for an image tile( Page 6, a probability map which represents the probability of belonging of each particular image locality ) using as training inputs all plurality  of  the tiles of the histological images(Page 4-5  Slide Image Segmentation by Classification of Patches. The classification algorithm employs neural network trained at the previous stage for categorization of every underlying 256x256 image patch at each sliding window position )and the measure of outcome for the respective image (Page 6, probability scores of possible lesion regions presented on a high-resolution histology image.) from which each tile is divided; and 
outputting a representation of the plurality of score (Fig.6).

Regarding claim 10 Kovalev teaches a computer-implemented analysis method according to claim 9, wherein: the step of outputting a representation of the plurality of scores includes outputting an image of the tiles, wherein the outputted image of each tile is represented by a grey scale or colour corresponding to the respective score( Fig. 6).

Regarding claim 11 Kovalev teaches a computer-implemented analysis method according to claim 9, wherein: the step of outputting a representation of the plurality of scores includes outputting a 

Claim 14 recites the non-transitory medium for the method in claim 1.  Since Kovalev’s method is inherently carried out in a computer system, claim 14 is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovalev in view of WANG (“Mitosis detection in breast cancer pathology images by combining handcrafted and convolutional neural network features”, cited from IDS)
Regarding claims 8, and 12-13, Kovalev teaches a computer-implemented method of training according to claim 1 and 11, further comprising
determining a first threshold value and a second threshold value, by: 
for the plurality of microscopic images, comparing each of the outcome scores of the plurality of tiles with a first threshold value, counting the number of scores above or below the first threshold value(fig. 6, MINPROB); and 
 MAXSIZE) ; 

Kovalev does not expressly teach 
and optimizing the first and second threshold values to minimize the variance between the binary single predicted outcome value and the respective measure of outcome for the plurality of images.

However, WANG teaches
determining a first threshold value and a second threshold value, by: 
for the plurality of microscopic images, comparing each of the outcome scores of the plurality of tiles with a first threshold value ( Recall in equation (1)), counting the number of scores above or below the first threshold value( TP, FN in equation (1)); and 
comparing the counted number of scores with a second threshold value ( Fig. 7, classification threshold)  to obtain a binary single predicted outcome value depending on whether the counted number of scores is above or below the second threshold( Fig. 7, The threshold for each point is marked along the curve); 
and optimizing the first and second threshold values to minimize the variance between the binary single predicted outcome value and the respective measure of outcome for the plurality of images (Pg. 5, right column, the optimal threshold was identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kovalev and WANG, by substituting probability counting in Kovalev with curve-fitting as taught by WANG, as shown in Fig.2 in Wang, with motivation of .


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661